Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “the set of harvester”, which should be “the set of harvesters” [plural] to match prior recitations.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Yield data generation system in claim 1.
Harvester performance data generation system in claim 1.
Resource deployment logic in claim 1.
Control parameter generation system in claim 1.
Control signal generator system in claim 1.
Harvester control logic in claim 3.
Route controller in claim 4.
Speed controller in claim 5.
Field sequence identifier logic in claim 9.
Road transport factor detector in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such; the following interpretations will be made in light of the specification;
Yield data generation system, which corresponds to element 160 and as such is part of a computing system, which follows the process outlined in Fig 4.
Harvester performance data generation system, which corresponds to element 162 and as such is part of a computing system, which follows the process outlined in Fig 5.
Resource deployment logic, which corresponds to element 228 and as such is part of a computing system element 164.
Control parameter generation system, which corresponds to element 166 and as such is part of a computing system, and consists of field sequence identifier logic, as described in paragraph 00121.
Control signal generator system, which corresponds to element 168 and as such is part of a computing system, and includes communication control logic 232, resource deployment control logic 234, harvester/equipment 14control logic 236, and it can include other items 238, as described in paragraph 0041.
Route controller, which corresponds to element 240 and as such is part of the control signal generator system based on Fig 2.
Speed controller, which corresponds to element 242 and as such is part of the control signal generator system based on Fig 2.
Road transport factor detector, which corresponds to element 224 and as such is part of the control parameter system based on Fig 2, which identifies time delays of roadways, as described in paragraphs 0038 and 0052.
As indicated by the applicant in page 10 of the remarks, the Harvester control logic and Field sequence identifier logic correspond to hardware structures recited in paragraphs 0084-0085 and 0097 and shown in Fig 2, and as such will be interpreted to processors/memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recite “each harvester”, whereas previous recitations recite “each harvester of the set of harvesters”, rendering the antecedent basis unclear as to whether the same each harvester is being referred to or not.
Claim 8 currently depends on cancelled claim 3, which renders it indefinite. The examiner is interpreting the claim to be dependent on claim 2 for the purposes of compact prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-11, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US20150324719A1), and further in view of Johnson (US20130173321A1).
Regarding Claim 1, Gilmore teaches;
A control computing system (taught as a field operation architecture, Fig 1 element 100) comprising: 
at least one processor (taught as processors, element 161); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed (taught as program modules as part of computer 810, paragraph 0087), provide;
a yield data generation system that receives an identification of a set of at least one field to harvest (taught as worksites which have associated field operation architecture to harvest from a given field, paragraph 0028) and generates, prior to initiating harvesting at the set of at least one field, yield data indicative of an estimated available yield (taught as the model/simulation tool, which is predictive in nature, of the worksite operations, paragraph 0047, and is synchronized with real time results, paragraph 0048) corresponding to the set of at least one field to be harvested by a set of harvesters (taught as a management control system, which gets yield data, paragraph 0036); 
a harvester performance data generation system that receives an indication of a set of harvesters to use (taught as each machine having a unique identifier with capabilities, paragraph 0052) and generates, prior to initiating harvesting at the set of fields, harvester performance data, indicative of an estimated rate at which each harvester of the set of harvesters will harvest material at the set of at least one field (taught as a management control system, which gets machine performance data, paragraph 0036); 
resource deployment logic (taught as an operations manager system, element 210) that generates control signals indicative of which particular harvester in the set of harvesters should be deployed to which particular field in the set of at least one field (taught as generating initial equipment, resource and labor allocation control outputs for each of the machines in the operation, paragraph 0053);
a control parameter generation system (taught as a decision support system, paragraph 0065) configured to; 
detect a target harvest rate, indicative of a target rate at which harvested material is to be harvested by the set of harvesters (taught as detecting the detecting the volume of product/hour paragraph 0065, Figs 6-7, directed to harvest at target line 400); and
 generate a set of control parameters based on the target harvest rate, the yield data, and the harvester performance data (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222); and 
a control signal generator system that generates a set of harvester control signals, based on the control parameters (taught as the manager system, which is used to adjust control parameters based on the recommendations from the decision support system, paragraph 0061, Fig 5), and maintain the overall target harvest rate (taught as determining adjustments and modifications to the worksites to achieve a target level of throughput as represented by line 400 in Figs 6-7),
 However, Gilmore does not explicitly teach; generates a set of harvester control signals, to control at least one harvester of the set of harvesters to initiate harvesting at the set of fields based on the control parameters to control the set of harvesters to maintain the target harvest rate.
Johnson teaches; generates a set of harvester control signals, to control at least one harvester of the set of harvesters to initiate harvesting at the set of fields based on the control parameters to control the set of harvesters to maintain the target harvest rate (taught as generating a crop harvesting plan that includes starting times and locations, which is implemented in an automated manner, paragraph 0036 and control the activity of the harvesting equipment, paragraph 0041).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding Claim 2, Gilmore as modified by Johnson teaches;
The control computing system of claim 1 (see Claim 1 rejection). Gilmore further teaches; wherein the set of at least one harvester comprises a plurality of harvesters (taught as the harvesting system including a plurality of harvesters, paragraph 0026) and wherein the control signal generator system is configured to generate the set of harvester control signals to control the set of harvesters to maintain the overall target harvest rate within a threshold range of the target harvest rate (taught as the manager system, which is used to adjust control parameters based on the recommendations from the decision support system, paragraph 0061, Fig 5, and is in line to accommodate a target harvest rate, as shown in Fig 7, and only adjusts when an error/trigger reaches a threshold value, paragraph 0058).

Regarding Claim 4, Gilmore as modified by Johnson teaches;
The control computing system of claim 2 (see Claim 2 rejection). Gilmore further teaches; wherein the harvester control logic comprises: 
a route controller (taught as a location system, element 27, paragraph 0083) configured to generate, as the set of harvester control signals, route information indicative of a commanded route for each harvester of the set of harvesters and30J01.12-0156 P28010-US-PRIprovide the route information for a navigation system on each harvester of the set of harvesters (taught as generating navigation routes for the harvesters, paragraph 0083).

Regarding Claim 5, Gilmore as modified by Johnson teaches;
The control computing system of claim 4 (see Claim 4 rejection). Gilmore further teaches; wherein the harvester control logic comprises: 
a speed controller (taught as a control system, paragraph 0045) configured to generate harvester speed control signals to control a speed of each harvester (taught as adjusting machine operation speed, paragraph 0045).

Regarding Claim 6, Gilmore as modified by Johnson teaches;
The control computing system of claim 5 (see Claim 5 rejection). Gilmore further teaches; wherein the set of harvesters are supported by a set of support vehicles (taught as billet wagons, trucks, tractors and trailers, Fig 1, paragraph 0026) and wherein the route controller is configured to generate support vehicle route information indicative of a commanded route at least one support vehicle and provide the support vehicle route information to the at least one support vehicle (taught as the architecture, which includes the location system, configured to control the road transport system including the vehicles, paragraph 0029).

Regarding Claim 7, Gilmore as modified by Johnson teaches;
The control computing system of claim 5 (see Claim 5 rejection). Gilmore further teaches; wherein the speed controller is configured to generate support vehicle speed control signals to control a speed of the at least one support vehicle (taught as controlling the speed of other machines, paragraph 0045).

Regarding Claim 8, Gilmore as modified by Johnson teaches;
The control computing system of claim 3 (see Claim 3 rejection). Gilmore further teaches; and further comprising: 
a communication system configured to communicate the harvester control signals to the at least one harvester (taught as a communication system to communicate between the vehicles shown in Fig 2 such as tractors and wagons, and trucks, paragraph 0030); and 
a communication controller configured to generate communication control signals that control the communication system to send the harvester control signals to each harvester of the set of harvester for interaction by an operator of each harvester (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222).

Regarding Claim 9, Gilmore as modified by Johnson teaches;
The control computing system of claim 1 (see Claim 1 rejection). Gilmore further teaches; wherein the set of at least one field to be harvested comprises a plurality of different fields each to be harvested by a different harvester (taught as encompassing multiple inputs from harvesters and fields, paragraph 0044). However, Gilmore does not explicitly teach; wherein the control parameter generation system comprises; field sequence identifier logic that generates, as a control parameter, a field sequence indicative of an ordered sequence of fields from which harvested material is to be transported to a processing facility
Johnson teaches; wherein the control parameter generation system comprises; field sequence identifier logic that generates, as a control parameter, a field sequence indicative of an ordered sequence of fields from which harvested material is to be transported to a processing facility (taught as determining a sequence of fields to be harvested, paragraph 0005, which includes details about types of crop/material, transportation and storage, paragraph 0009).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding claim 10, Gilmore as modified by Johnson teaches;
The control computing system of claim 9 (see Claim 9 rejection). Gilmore further teaches; wherein the control parameter generation system comprises: a road transport factor detector logic (taught as the management and control system, column 5 lines 44, 49) configured to detect road transport factors, the field sequence identifier logic being configured to generate the field sequence based on the road transport factors (taught as determining real-time logistical information about transportation to storage/processing facilities, paragraph 0037-0038).

Regarding Claim 11, Gilmore teaches;
A method of controlling a plurality of harvesters, (taught as a method of a control system, Fig 5a and 5b, within a field operation architecture, element 100), comprising: 
generating, prior to initiating harvesting at a set of fields to be harvested by the plurality of harvesters, yield data indicative of an estimated available yield (taught as the model/simulation tool, which is predictive in nature, of the worksite operations, paragraph 0047) corresponding to the set of fields to be harvested by the plurality of harvesters (taught as generating a model, Fig 5a, step 254, including yield data, paragraph 0036); 
determining, prior to initiating harvesting at a set of fields to be harvested by the plurality of harvesters, whether harvester performance data indicative of an estimated rate of harvested material at which the plurality of harvesters will harvest material at the set of fields can be obtained (taught as reviewing machine performance data, Fig 5a step 286) and selectively generating harvester performance data if the harvester performance data cannot be obtained (taught as using a theoretical idea or historical optimum regarding performance, paragraph 0052; the model CAN use unique identifiers, but is not required to do so); 
generating, prior to initiating harvesting at a set of fields to be harvested by the plurality of harvesters, logistics performance data indicative of an estimated proportion of time the plurality of harvesters will be harvesting material at the set of fields (taught as obtaining logistics data such as unloading times, transport times, paragraph 0036); 
detecting a target harvest rate, indicative of a target rate at which material is to be harvested (taught as operations data, Fig 5a step 282, and Fig 6, directed to harvest at target line 400); 
generating a set of control parameters based on the target harvest rate, the yield data, the harvester performance data and the logistics performance data (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222); 
and generating a set of harvester control signals, based on the control parameters (taught as adjusting control parameters to achieve target rate, Fig 5b steps 296 and 314), to maintain the target harvest rate (taught as determining adjustments and modifications to the worksites to achieve a target level of throughput as represented by line 400 in Figs 6-7).
However, Gilmore does not explicitly teach; generating a set of harvester control signals, based on the control parameters to control the plurality of harvesters to initiate harvesting at the set of fields and to maintain the target rate.
Johnson teaches; generating a set of harvester control signals, based on the control parameters to control the plurality of harvesters to initiate harvesting at the set of fields and to maintain the target rate (taught as generating a crop harvesting plan that includes starting times and locations, which is implemented in an automated manner, paragraph 0036 and control the activity of the harvesting equipment, paragraph 0041).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding Claim 15, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). Gilmore further teaches; wherein generating harvester performance data comprises: 
	controlling data store accessing logic to access historic harvester performance data indicative of a rate at which each harvester of the plurality of harvesters has harvested material (taught as accessing historical data, paragraph 0052); and
	generating the harvester performance data based on the historic harvester performance data (taught as basing a model based on historical data to achieve historical optimum values, paragraph 0052).

Regarding Claim 16, Gilmore as modified by Johnson teaches;
The method of claim 15 (see Claim 15 rejection). Gilmore further teaches; wherein generating harvester performance data comprises: identifying an operator for each harvester of the plurality of harvesters (taught as identifying the operators of the machines, paragraph 0052); and generating harvester performance data for each harvester/operator pair (taught as accounting for their combination with individual machines, paragraph 0052).  

Regarding Claim 18, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). Gilmore further teaches; wherein each given harvester is part of a front of resources that includes the given harvester and a corresponding set of support vehicles (exemplified as harvesters, wagons and trucks, paragraph 0004) and wherein generating logistics performance data further comprises: generating logistics performance data for each support vehicle in the set of support vehicle (taught as determining harvest rate/logistics of each phase of work; harvest rate from a harvester, transportation from wagons and trucks, and transport to storage, as shown in Figs 6-7).  
While explicitly grouping the machines into a ‘front of resources’ is not explicitly taught, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the combination of machines in order to plan the logistics and allocate resources more effectively. For example, knowing that Harvester A works twice as fast with Truck model B than with Truck model C would encourage the manager to pair A and B together and thus improve efficiency and to avoid backups in waiting for one element to finish their task before proceeding to the next.

Regarding Claim 20, Gilmore teaches;
A sugarcane harvester control computing system (taught as a field operation architecture, Fig 1 element 100, which system is exemplified in a sugarcane harvesting operation, paragraph 0024), comprising: 
at least one processor (taught as processors, element 161); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed (taught as program modules as part of computer 810, paragraph 0087), provide;
a yield data generation system that determines whether yield data for a set of sugarcane fields can be obtained, and selectively generates, prior to initiating harvesting at the set of sugarcane fields, yield data indicative of an estimated yield (taught as the model/simulation tool, which is predictive in nature, of the worksite operations, to compare to actual projections, paragraph 0047) corresponding to the set of fields to be harvested by a set of harvesters (taught as a management control system, which gets yield data, paragraph 0036); 
a harvester performance data generation system that generates, prior to initiating harvesting at the set of fields, harvester performance data indicative of an estimated rate at which the set of harvesters will harvest material (taught as a management control system, which gets machine performance data, paragraph 0036);  33J01.12-0156 P28010-US-PRI 
a logistics performance data generation system that generates, prior to initiating harvesting at a set of sugarcane fields, logistics performance data indicative of an estimated proportion of time the set of harvesters will be engaged in active harvesting of material (taught as a management control system, which gets logistics data such as unloading times, transport times, paragraph 0036); 
a control parameter generation system (taught as a decision support system, paragraph 0065) configured to; 
detect a target harvested material buffer indicative of a target amount of harvested material at a processing facility waiting to be processed (taught as detecting the detecting the volume of product/hour paragraph 0065, Figs 6-7, directed to harvest at target line 400, and incorporating the queue wait time into the worksite throughput considerations, and modifying the behaviors of the worksites to prevent excessive wait times, paragraph 0058), and 
generate a set of control parameters (taught as recommendations, paragraph 0049, element 222) based on the target harvested material buffer, the yield data, the harvester performance data and the logistics performance data (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222); and 
a control signal generator system that generates a set of harvester control signals (taught as the manager system, which is used to adjust control parameters based on the recommendations from the decision support system, paragraph 0061, Fig 5), based on the control parameters to maintain a buffer of harvested material at the processing facility (taught as determining adjustments and modifications to the worksites to achieve a target level of throughput as represented by line 400 in Fig 6) within a threshold range of the target harvested material buffer (taught as a threshold, which is in line to accommodate a target harvest rate, as shown in Fig 6, and only adjusts when an error/ trigger reaches a threshold value, paragraph 0058).
However, Gilmore does not explicitly teach; to control the set of harvesters to initiate harvesting at the set of sugarcane fields. 
Johnson teaches; to control the set of harvesters to initiate harvesting at the set of sugarcane fields (taught as generating a crop harvesting plan that includes starting times and locations, which is implemented in an automated manner, paragraph 0036 and control the activity of the harvesting equipment, paragraph 0041).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding claim 21, Gilmore as modified by Johnson teaches;
The control computing system of claim 1 (see claim 1 rejection). Gilmore further teaches; wherein the set of at least one field is a set of at least one sugarcane field (taught as the exemplified field in the detailed description describing sugarcane field and harvest operation, paragraph 0025).

Claims 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US9772625B2) as modified by Johnson (US20130173321A1) as applied to claim 11 above, and further in view of Dybro (US9903979B2).
	Regarding Claim 12, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). However, Gilmore does not teach; wherein generating yield data comprises; generating separate yield data for each field in the set of fields.  
	Dybro teaches; wherein generating yield data comprises; generating separate yield data for each field in the set of fields (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different fields, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per crop and adjust the logistics to accommodate the differences, such as going to the processing facility for one crop vs a storage facility for another.	

Regarding Claim 13, Gilmore as modified by Johnson and Dybro teaches;
The method of claim 12 (see Claim 12 rejection). However, Gilmore does not teach; wherein generating yield data comprises generating yield data for individual sections of each field in the set of fields.  
Dybro teaches; wherein generating yield data comprises; generating yield data for individual sections of each field in the set of fields (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per region in a field based on the topology, as inclined terrain may impact the harvest rate, and adjust the logistics to accommodate the differences.

Regarding Claim 14, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). However, Gilmore does not teach; wherein generating yield data comprises: controlling data store accessing logic to access at least one of a yield map and historic yield data corresponding to the set of fields in a data store; and generating the yield data based on the at least one of a yield map and historic yield data corresponding to the set of fields.  
Dybro teaches; wherein generating yield data comprises: controlling data store accessing logic to access at least one of a yield map (taught as a yield mapping module mapping the allocation of aggregate yields over different regions, column 10 lines 24-33) and historic yield data corresponding to the set of fields in a data store (taught as determining yield from historical data, column 12 lines 46-59); and generating the yield data based on the at least one of a yield map and historic yield data corresponding to the set of fields (taught as adjusting the yield allocation weighting map based on historical and yield data, column 12 line 53-column 14 line 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield and historical yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per region in a field based on past performances in addition to current conditions, such as weather, which would affect the harvest rate.

Regarding Claim 17, Gilmore as modified by Johnson teaches;
The method of claim 16 (see Claim 16 rejection). However, Gilmore does not teach; wherein generating harvester performance data comprises: identifying a field in which each harvester/operator pair is to harvest, as a harvester/operator/field combination; and generating the harvester performance data for each harvester/operator/field combination.  
Dybro teaches; wherein generating harvester performance data comprises: identifying a field in which each harvester/operator pair is to harvest, as a harvester/operator/field combination; and generating the harvester performance data for each harvester/operator/field combination (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield and historical yield data of the fields, harvesters and operator combinations as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per combination in a field based on past performances in addition to current conditions, such as weather, which would affect the harvest rate, and Gilmore already teaches tracking individual harvesters and yield rates, as seen in the Claim 16 rejection. Adding in another variable of the specific field allows one to gain accuracy on the yield rate models and improve harvesting efficiency by adjusting the logistics and resource allocation to match a target harvest rate.

Regarding Claim 19, Gilmore as modified by Johnson teaches;
The method of claim 18 (see Claim 18 rejection above). However, Gilmore does not teach; wherein each front has a set of operators and is assigned to a field and wherein generating logistics performance data comprises: generating logistics performance data for each combination of front, set of operators, and field.  
Dybro teaches; wherein each front has a set of operators and is assigned to a field and wherein generating logistics performance data comprises: generating logistics performance data for each combination of front, set of operators, and field (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).
While explicitly grouping the machines into a ‘front of resources’ is not explicitly taught, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the combination of machines, operators, and fields in order to plan the logistics and allocate resources more effectively. For example, knowing that Harvester A works twice as fast with Crop B would encourage the manager to pair those machines together and thus improve efficiency. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield and historical yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per region in a field based on past performances in addition to current conditions, such as weather, which would affect the harvest rate.

Response to Arguments
	Applicant argues on pages 8-9 of the remarks that claim 1 is allowable over the prior art. Specifically, the applicant refers to the amended material regarding a resource deployment logic, and asserts that this feature is not taught by the cited references. The examiner respectfully disagrees. Gilmore teaches generating initial equipment, resource and labor allocation control outputs for each of the machines in the operation (paragraph 0053), wherein allocating the equipment and labor [such as harvesters] to worksites corresponds to deploying to the work areas [fields] as the amended claim recites. This is further supported by the described invention in Gilmore corresponding to multiple fields to be harvested (paragraph 0032) in the field operation architecture, which would indicate that allocating the equipment/labor to work areas would include selecting where to send the equipment/labor for multiple fields and worksites. Thus, the rejection is sustained. 

Applicant argues on page 9 of the remarks that dependent claims 2, 4-10, and 21, at least based on their dependency of allowable material, are also allowable. In light of the above rejections, this argument is rendered moot. Thus, the rejection of dependent claims 2, 4-10, and 21 are sustained.

	Applicant argues on page 9 of the remarks that amended claim 11 is allowable over the prior art. Specifically, the applicant refers to the amended material of “plurality of harvesters”, and asserts that the feature is not taught by the recited art. The examiner respectfully disagrees. Gilmore teaches the use of multiple harvesters included in the field operation architecture (paragraph 0026). While the examiner concedes that Gilmore does not explicitly initiate harvesting at fields, Gilmore does teach generating initial parameters and allocations (paragraph 0053), which one of ordinary skill in the art would think to modify by Johnson in the autonomous control of the system (paragraph 0036 and 0041). Thus, Johnson is relied on for the explicit teaching of controlling/initializing autonomous crop harvesting plan, as recited in the previous rejection. Thus, the rejection is sustained.

Applicant argues on page 9 of the remarks that dependent claims 12-19, at least based on their dependency of allowable material, are also allowable. In light of the above rejections, this argument is rendered moot. Thus, the rejection of dependent claims 12-19 are sustained.
	
	Applicant argues on pages 10-11 of the remarks that amended claim 20 is allowable over the prior art. Specifically, the applicant refers to the amended material of specifying the use of the invention in “sugarcane” fields, and further relating to the initial condition settings to differentiate between the recited prior art. The examiner respectfully disagrees. Gilmore exemplifies the use of the field operations architecture explicitly for sugarcane (paragraphs 0024-0025), and further recites the initializing conditions for resource allocation (paragraph 0053), which would refer to the aforementioned sugarcane fields. Thus, the amended material is covered by the prior art, and the rejection is sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further sugarcane yield estimation; US20090099776A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                           

        /MAHMOUD S ISMAIL/        Primary Examiner, Art Unit 3662